Title: To Thomas Jefferson from William Lee, [before 9] March 1801
From: Lee, William
To: Jefferson, Thomas



Boston [before 9] March 1801—

Encouraged by a most respectable circle of friends I am induced to address the President of the United States on a subject highly interesting to myself and family.—But even with the flattering support which, I have the honor to enclose, I cannot hazard my present application to the supreme magistrate of the american people, without refering him to other partial testimonies in my favor, which, I presume may be found on the files of the Secretary of State. Having been a resident in France for several years, and bred to mercantile pursuits, I have been persuaded to suppose myself qualified to discharge the Office of Consul, in some one of the principal seaports, of that Republic, particularly at Bordeaux where, I have resided at different periods.—Should I meet the approbation of the President of the United States, in such an appointment, I can only promise, that no Exertions, or diligence, shall be wanting to promote the true interests of my country, which, would then be rendered doubly dear, to me, in the obtainment of his confidence.—
With the highest Veneration I have the honor to be the Presidents faithful servant—

William Lee

